

SETTLEMENT AGREEMENT


THIS SETTLEMENT AGREEMENT (“Agreement”) is made and entered into as of the 29th
day of April, 2010, by and among (i) LY HOLDINGS, LLC, a Kentucky limited
liability company (“LYH”), (ii) LIGHTYEAR NETWORK SOLUTIONS, LLC, a Kentucky
limited liability company (“LNS”), (iii) CHRIS SULLIVAN, an individual resident
of Nevada (“Sullivan”), (iv) LANJK, LLC, a Kentucky limited liability
company (“LANJK”), (v) RICE REALTY COMPANY, LLC, a Kentucky limited liability
company (“RRC”), (vi) RIGDON O. DEES, III, an individual resident of California
(“Dees”), (vii) CTS EQUITIES LIMITED PARTNERSHIP, a Nevada limited partnership
(“CTS”), and (viii) RON CARMICLE, an individual resident of Kentucky
(“Carmicle,” collectively with LANJK, RRC, Dees, and CTS, the (“Letter Agreement
Holders”).


RECITALS:


A.           Sullivan Note.


1.           Pursuant to that certain Fifth Amended and Restated Commercial Note
dated February 11, 2010, made by LYH payable to Sullivan in the face principal
amount of Eight Million and 00/100 Dollars ($8,000,000) (the “Sullivan Note”),
Sullivan has made a loan to LYH, which has a current outstanding principal
balance as of the date of this Agreement of Seven Million Seven Hundred Fifty
Thousand and No/100 Dollars ($7,750,000).


2.           Pursuant to that certain Commercial Note dated December 30, 2004,
made by Sullivan payable to Fifth Third Bank in the fact principal amount of Ten
Million and 00/100 Dollars ($10,000,000) (the “Fifth Third Note”), Fifth Third
has made a loan to Sullivan.  The Fifth Third Note will mature on July 1,
2010.  Sullivan desires to obtain Fifth Third’s forbearance, or an extension of
twelve to eighteen months, on the Fifth Third Note and the parties are
negotiating in good faith.


3.           Sullivan indicated to LYH that he will not refinance or renew the
Sullivan Loan when it reaches maturity on July 1, 2010, but will instead require
LYH to pay the Sullivan Note in full.  If Sullivan did require the Sullivan Note
to be paid in full and LYH did not make a full payment, Sullivan would likely
foreclose on the LYH assets securing the Sullivan Loan, including without
limitation the membership interests held by certain of the members of LYH.


B.           Letter Agreements / Rights to Override Payments.
 
1.           VoIP Letter Agreements.  Pursuant to the terms of that certain Loan
Agreement dated July 30, 2004, as amended, by and among LNS, LYH, and the Letter
Agreement Holders, LNS obtained from the Letter Agreement Holdings the following
term loans: (i) a loan from Dees in the amount of $400,000.00, (ii) a loan from
RRC in the amount of $150,000.00, (iii) a loan from Carmicle in the amount of
$150,000.00, (iv) a loan from LANJK in the amount of $150,000.00, and (v) a loan
from CTS in the amount of $150,000.00 (collectively, the “VoIP Loans”).
 
 
 

--------------------------------------------------------------------------------

 
 
Pursuant to, and in consideration for, the VoIP Loans, each Letter Agreement
Holder entered into a separate Letter Agreement with LNS and LYH (the “VoIP
Letter Agreements”).  Pursuant to the VoIP Letter Agreements, LNS and LYH
collectively agreed to pay each Letter Agreement Holder a certain percentage of
the Monthly Revenue (as defined in the VoIP Letter Agreements) from sales of
products and services generated from Voice over Internet Protocol Technology,
all as more fully set forth in the VoIP Letter Agreements (the “VoIP Revenue
Payments”).
 
2.           Wireless Letter Agreements.  LYH and LNS also obtained from the
Letter Agreement Holders additional loans pursuant to and as evidenced by the
following term notes: (i) Term Note dated July 1, 2008 payable to Dees in the
original principal amount of $150,000.00, (ii) Term Note dated July 1, 2008
payable to RRC in the original principal amount of $150,000.00, (iii) Term Note
dated July 1, 2008 payable to Carmicle in the original principal amount of
$150,000.00, (iv) Term Note dated July 1, 2008 payable to LANJK in the original
principal amount of $300,000.00 and (v) Term Note dated July 1, 2008 payable to
CTS in the original principal amount of $150,000.00 (collectively, the “Wireless
Loans”; collectively with the VoIP Loans, the “Loans”).
 
Pursuant to, and in consideration for, the Wireless Loans, each Letter Agreement
Holder entered into a separate Letter Agreement with LNS and LYH (the “Wireless
Letter Agreements,” collectively with the VoIP Letter Agreements, the “Letter
Agreements”).  Pursuant to the Wireless Letter Agreements, LNS and LYH
collectively agreed to pay each Letter Agreement Holder a certain percentage of
the Monthly Revenue (as defined in the Wireless Letter Agreements) from the
sales of wireless service offerings (excluding equipment and accessories), all
as more fully set forth in the Wireless Letter Agreements (the “Wireless Revenue
Payments”; collectively with the VoIP Revenue Payments, the “Revenue Payments”).


3.           On February 12, 2010, Libra Alliance Corporation (“Libra”) acquired
LNS pursuant to a securities exchange agreement (the “Exchange Agreement”) by
and among Libra and LYH (the “Exchange”).  As part of the Exchange, Libra issued
10,000,000 shares of common stock and 9,500,000 shares of preferred stock to
LYH.  After the Exchange, LYH owns 69.0% of Libra’s stock on an as-converted,
fully diluted basis.
 
Immediately prior to closing the Exchange, Libra, LYH, LNS and the Letter
Agreement Holders expected to close a purchase of the Letter Agreements by Libra
and LNS (the “Override Purchase Plan”).  Although the Override Repurchase Plan
was not fully consummated, LNS, LYH and the Letter Agreement Holders did enter
into that certain First Modification to Letter Agreements dated February 11,
2010 (the “Modification Agreement”).  Pursuant to the Modification Agreement,
among other things, LNS and the Letter Agreement Holders released LYH from any
and all obligations under the Letter Agreements, including without limitation,
any obligation to make any Revenue Payments to any of the Letter Agreement
Holders, and LNS agreed to remain liable for its obligations under the Letter
Agreements, as modified.
 
LNS and Libra did not close on the purchase of the Letter Agreements from the
Letter Agreement Holders.  Thus, LNS is currently obligated to make Revenue
Payments to each of the Letter Agreement Holders pursuant to the Letter
Agreements.  LNS desires to limit its obligation to make Revenue Payments under
the Letter Agreements.

 
2

--------------------------------------------------------------------------------

 


 
C.
Settlement of Sullivan Claims; Purchase of Sullivan Note by LNS; Grant of
Security Interest in and Option to Purchase Letter Agreements.



LYH’s obligation to Sullivan is maturing.  If LYH fails to pay this debt or
otherwise reach a forbearance agreement, Sullivan may foreclose on liens in his
favor, including the membership interest pledges securing the debt with shares
in LYH held by certain of the Letter Agreement Holders.  This action would
result in Sullivan owning the majority of membership interests in LYH and
otherwise entitling Sullivan to control Libra and LNS.
 
LNS and the Letter Agreement Holders have determined that it is in their
respective best interests to take steps to cause Sullivan to forbear from
foreclosing on liens in his favor.  LNS and the Letter Agreement Holders
acknowledge that preventing Sullivan from taking action to foreclose on his
liens will preserve the likelihood of receiving payment on debt owed to each of
them and further preserve each Letter Agreement Holder’s economic investment in
LYH.  Moreover, LNS acknowledges that LYH made payments to Sullivan after the
parties reached an understanding in principal and prior to the execution of this
Agreement, which advances on behalf of LNS it now intends to reimburse.


To induce Sullivan to forbear from foreclosing on liens in his favor, LYH, LNS
and the Letter Agreement Holders have agreed to a settlement of Sullivan’s
claims pursuant to which: (1) LNS will purchase and assume the Sullivan Note
from Sullivan in exchange for the Settlement Amount and (2) LYH will be indebted
to LNS pursuant to and in the amount of the Sullivan Note.  To induce LNS to
purchase Sullivan’s rights under the Sullivan Note, the Letter Agreement Holders
will (a) grant LNS security interests in the Letter Agreements to secure payment
by LYH of the Sullivan Note to LNS, and (b) give LNS an option pursuant to which
LNS may purchase the Letter Agreements.  LNS is willing to enter into this
Agreement because the security interest in the Letter Agreements affords LNS the
possibility of discontinuing its obligation to make override revenue payments to
the Letter Agreement Holders and the option provides LNS with the ability to
determine its maximum potential liability under the Letter Agreements.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of all of which is hereby acknowledged, the parties do hereby agree
as follows:


1.           Effect of the Foregoing.  All of the foregoing are a part of this
Agreement and are not mere recitals.


2.           Settlement.


(a).           Purchase and Assumption of Sullivan Note.  LNS hereby purchases
and assumes any and all of Sullivan’s rights and obligations under and in
connection with the Sullivan Note.
 
 
3

--------------------------------------------------------------------------------

 

(b).           Settlement Payment.  In exchange for the purchase of the Sullivan
Note, LNS shall pay to Sullivan the sum of Seven Million Seven Hundred Fifty
Thousand and No/100 Dollars ($7,750,000) (the “Settlement Payment”), which
amount shall be paid as follows: (a) $250,000 contemporaneous with the execution
of this Agreement in immediately available funds payable to Fifth Third as
directed by Sullivan at Closing, (b) on July 1, 2010, and on the first day of
each quarter year thereafter until and including the Maturity Date (as defined
below), $250,000 plus accrued and unpaid interest payable to Fifth Third as
directed by Sullivan (the “Quarterly Payments”), and (c) on the Maturity Date,
the then-outstanding principal amount plus accrued and unpaid interest (the
“Final Payment,” collectively with the Quarterly Payments, the “Deferred
Payment”).  If all such sums are not paid and satisfied in full by the Maturity
Date, any sums remaining due shall thereafter bear interest at the Default Rate
(as defined below).  For purposes of this Agreement, “Maturity Date” shall mean
the sooner of (i) July 1, 2011, or (ii) the maturity date of the Fifth Third
Note.


LNS intends to prepay the Deferred Payment from subsequent fund raising or
operations to the extent it is able.  LNS may prepay the Deferred Payment in
whole or in part at any time, without premium or penalty.  Any partial
prepayment shall be applied first to accrued interest due and owing on the
Deferred Payment, with the balance being applied to principal.  Provided,
however, no partial prepayment shall postpone the due date of any installment of
principal or interest due on the Deferred Payment unless and until the Deferred
Payment is paid in full.


In addition to the Settlement Payment, at Closing LNS shall reimburse LYH for
advances made by LYH on behalf of Sullivan after the parties reached a
settlement in principal but prior to the execution of this Agreement in the
amount of Two Hundred Sixty Thousand and No/100 Dollars ($260,000).


(c).           Notwithstanding the foregoing, LNS shall not be required to pay
any installment of the Deferred Payment when due if the payment of such
installment would cause LNS to be unable to pay its other creditors, as
determined by LNS in its sole, reasonable discretion and LNS provides written
notice to Sullivan that it is withholding payment; provided, however, that LNS
must pay any withheld payment(s) to Sullivan not more than two (2) days after
LNS has sufficient funds to make such payment(s) and pay its other creditors as
its debts to such other creditors become due.


Interest on the Deferred Payment shall bear interest from the date hereof until
the outstanding principal balance of the Deferred Payment, all accrued but
unpaid interest thereon and all other charges, fees or expenses hereunder have
been repaid to Sullivan in full at a rate equal to (a) the rate charged to
Sullivan by Fifth Third pursuant to the Fifth Third Note; plus (b) (i) three
percent (3%) per annum on all amounts owed hereunder up to Seven Million Dollars
($7,000,000.00) and (ii) six percent (6%) per annum on all amounts owed
hereunder in excess of Seven Million Dollars ($7,000,000.00); provided, however,
that (x) except in the case of an Event of Default, in no event shall the rate
of interest charged hereunder exceed ten percent (10%) per annum, and (y) if the
debt evidenced by the Fifth Third Note is retired (and not refinanced), the rate
of interest charged hereunder until paid in full shall be equal to the rate of
interest charged hereunder on the business day immediately preceding the date
that the debt evidenced by the Fifth Third Note was retired (the “Interest
Rate”).  Interest shall be computed on the basis of the actual number of days
elapsed in a year of 365 days.  In the event of a default by LNS with respect to
the payment of the Deferred Payment, if such default is not cured prior to the
expiration of any applicable cure period, Sullivan may, in his sole discretion,
determine that all of the Deferred Payment owing to Sullivan shall bear interest
at the a rate of Five and 00/100 percent (5.00%) per annum above the Interest
Rate (hereinafter referred to as the “Default Rate”).  If LNS fails to make any
payment due under this Agreement within two (2) days of the date it is due, the
LNS shall pay a late charge of five percent (5%) of the amount of the overdue
payment.

 
4

--------------------------------------------------------------------------------

 


The occurrence of any of the following shall constitute an “Event of Default”
under this Section 1(b): (i) the Deferred Payment, or any part thereof, shall
not be paid in full within two (2) business days after such payment becomes due
hereunder (whether by lapse of time, acceleration of maturity, or otherwise),
(ii) LNS fails to comply with any term, condition, requirement, or covenant set
forth in Section 2(b), (iii) LNS has withheld two (2) or more payments under
Section 2(c) in successive quarters and Sullivan has reasonable grounds to
believe that the creditworthiness of LNS has become unsatisfactory, or (iv)
Fifth Third declares an event of default under the Fifth Third Note.  Upon the
occurrence of an Event of Default, Sullivan shall deliver written notice to LNS
indicating the claimed default and giving LNS five (5) business days to cure
such Event of Default.  If LNS fails to cure any Event of Default prior to the
expiration of the cure period, Sullivan may (i) declare the outstanding balance
of the Deferred Payment, together with accrued interest thereon, to be at once
due and payable, or (ii) declare this Agreement to be void.  If Sullivan avoids
the Agreement pursuant to this Section 2(b), the Sullivan Note shall revert to
Sullivan, LNS will have no further obligation to make any payments to Sullivan
whether for amounts withheld or to become due, and the payments Sullivan
received from LNS hereunder shall be credited against the Sullivan Note.


3.           Continuation of LYH’s Liability.  The purchase of the Sullivan Note
by LNS shall have no effect on the obligations of LYH thereunder.  LYH shall be
and remain absolutely, fully, irrevocably, and unconditionally liable to LNS for
any and all obligations under the Sullivan Note.


4.           Continuation of UCC Security Interests and Other Liens.  The
Sullivan Note is secured by certain UCC security interests and other liens
(collectively, the “Liens”) in favor of Sullivan securing the Sullivan
Note.  Sullivan, the grantors of any such security interests, and LYH shall
execute and deliver to LNS any and all documents to confirm the continuation of
the first and prior Liens of LNS to secure the Sullivan Note.


5.           Security Interest in the Letter Agreements.  To induce LNS to
purchase the Sullivan Note, and without such inducement LNS would not purchase
the Sullivan Note, the Letter Agreement Holders grant to LNS a security interest
in all of its rights, title and interests in and to the Letter Agreements and
the “Proceeds,” as that term is defined in the UCC (including insurance
Proceeds), products of any sale, exchange, collection or other disposition of
the Letter Agreements or any part thereof, and all Accessions thereto.  The
security interest granted by the Letter Agreement Holders hereby secures the
payment and performance of all of the following Secured Obligations:  all loans,
advances, debts, liabilities, obligations, covenants and duties owing to LNS
from LYH of any kind or nature, present or future, evidenced by the Sullivan
Note.  LNS, its successors and assigns, shall hold the security interests
created hereby upon the terms of this Agreement, and this Agreement shall
continue until the Sullivan Note has been paid in full.

 
5

--------------------------------------------------------------------------------

 


6.           Option.  The Letter Agreement Holders hereb grants to LNS the
exclusive option to purchase the Letter Agreements upon the terms, covenants and
conditions set forth herein (the “Option”).


(a).           Term and Manner of Exercise.  LNS may exercise the Option at any
time during the period commencing on the date of this Agreement and terminating
at 11:59 p.m. on May 1, 2012 (the “Option Period”) by giving written notice
thereof to all, but not less than all, of the Letter Agreement Holders at the
business address of each such Letter Agreement Holder on file with LNS.


(b).           Option Purchase Price.  If the Option is exercised by LNS, the
purchase price for the Letter Agreements (the “Purchase Price”) shall be Eight
Million and No/100 Dollars ($8,000,000.00).  On the Option Closing Date (as
defined herein), LNS shall pay the Purchase Price to the Letter Agreement
Holders as follows:


(i).
LANJK
  $ 1,714,285.72  
(ii).
RRC
  $ 1,142,857.14  
(iii).
Dees
  $ 2,857,142.86  
(iv).
CTS
  $ 1,142,857.14  
(v).
Carmicle
  $ 1,142,857.14  



(c).           Closing; Costs.  The closing of the option shall be held on a
date to be selected by LNS, which date shall not be later than thirty (30) days
after the date on which LNS exercises this Option (the “Option Closing
Date”).  If the Option Closing Date is a Saturday, Sunday or holiday, the next
following business day shall be deemed to be the Option Closing Date. The
closing shall be held at a time and place mutually agreed upon by LNS and the
Letter Agreement Holders.  Each party shall bear any and all of its own expenses
in connection with the exercise of the Option.


7.           Representations, Warranties and Covenants.  Each of the parties to
this Agreement represents, warrants and covenants, as of the date hereof, as
follows:


(a).           Each party hereto has the requisite power and authority to enter
into this Agreement.  The execution and delivery hereof and the performance by
each party hereto of his or its obligations hereunder will not violate or
constitute an event of default under the terms and provisions of any agreement,
document or instrument to which any such party is a party or by which any such
party is bound;


(b).           This Agreement is a valid and binding obligation of each party
hereto;


(c).           To the best of each party’s knowledge as of the date hereof, each
party is in full compliance with all applicable laws and any other local,
municipal, regional, state or federal requirements and no party hereto has
received actual notice from any governmental authority that he or it is not in
full compliance with all applicable laws and any other local, municipal,
regional, state or federal requirements;

 
6

--------------------------------------------------------------------------------

 


(d).           The Letter Agreement Holders have not granted any option or any
other rights to acquire  the Letter Agreements, other than as set forth in this
Agreement;


(e).           So long as the Option remains in effect, each Letter Agreement
Holder will take no action, or fail to take any required action, that would
prohibit him or it or it from complying with the obligations hereunder or that
would cause any of the representations or warranties hereunder to be untrue as
of the date hereof or at any future date;


(f).           So long as the Option remains in effect, each Letter Agreement
Holder will not grant any liens on any Letter Agreement, or sell or otherwise
transfer any Letter Agreement.


8.           Miscellaneous.  This Agreement constitutes the entire understanding
between the parties with respect to the subject matter hereof and supersedes all
prior or contemporaneous agreements in regard thereto.  This Agreement cannot be
amended except by an agreement in writing signed by authorized representatives
of all parties and specifically referring to this Agreement.  The paragraph
headings set forth herein are for convenience only and do not constitute a
substantive part of this Agreement.  This Agreement shall be governed by and
construed under the laws of the Commonwealth of Kentucky, without regard to
conflicts of law principles.  If any provision of this Agreement shall be
determined to be illegal or unenforceable by any Court of law or any competent
governmental or other authority, the remaining provisions shall be severable and
enforceable in accordance with their terms.


9.           Notice.  All notices, demands, requests, consents or approvals and
other communications required or permitted hereunder will be in writing, and, to
the extent required by applicable law, will comply with the requirements of the
Uniform Commercial Code then in effect, and will be addressed to such party at
the address on file with LYH or to such other address as any party may give to
the other in writing for such purpose.  All such communications, if personally
delivered, will be conclusively deemed to have been received by a party hereto
and to be effective when so delivered, or if sent by telex, facsimile or
telegraphic means, on the day on which transmitted, or if sent by overnight
courier service, on the day after deposit thereof with such service, or if sent
by certified or registered mail, on the third business day after the day on
which deposited in the mail.
 
10.           Binding Effect.  This Agreement is binding upon, and shall inure
to the benefit of, the parties hereto and their heirs, personal representatives,
successors and assigns.


11.           Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be an original and all of which together shall
constitute but one and the same instrument.


[SPACE INTENTIONALLY BLANK; SIGNATURES ON FOLLOWING PAGE]

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
date first above written.
 

 
LY HOLDINGS, LLC
     
By:
/s/ J. Sherman Henderson III
       
Its:
Chief Executive Officer
       
LIGHTYEAR NETWORK SOLUTIONS, LLC
     
By:
/s/ J. Sherman Henderson III
       
Its:
Chief Executive Officer
       
/s/ Chris Sullivan
 
CHRIS SULLIVAN
     
 LANJK, LLC
     
By:
/s/ J. Sherman Henderson III
       
Its:
Manager
     
RICE REALTY COMPANY, LLC
     
By:
/s/ W. Brent Rice
       
Its:
Member

 
 
S-1

--------------------------------------------------------------------------------

 



 
/s/ Rigdon O. Dees, III
 
RIGDON O. DEES, III
     
CTS EQUITIES LIMITED PARTNERSHIP
     
By:
/s/ Chris Sullivan
       
Its:
General Partner
     
  /s/ Ronald Carmicle
 
RON CARMICLE

 
 
S-2

--------------------------------------------------------------------------------

 